Citation Nr: 0524998	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her mother

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The appellant had active duty for training from June 13, 2002 
to August 1, 2002 with the Army National Guard.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in December 2002, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A pre-
existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of a claimant 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

The appellant is seeking service connection for a bilateral 
foot condition, which she contends was caused by boots that 
were worn during her active duty training.  The appellant's 
July 2001 entrance examination did not indicate any foot 
problems.  Service medical records note the appellant 
presenting on July 20, 2002 for complaints of blisters, 
calluses, and bilateral plantar fascia pain.  The duration of 
the pain was listed as 3 weeks.  On a July 22, 2002 
examination, she again complained of bilateral foot pain.  
Her boots were noted as the mechanism of injury.  A history 
of corns was noted.  At that time a normal gait was noted and 
there was no swelling or limitation of motion.  The 
assessment was bilateral pes planus.  She was noted to be in 
week 6 of 9 of training.  

On July 23, 2002 an extremely antalgic gait was noted.  The 
medical evaluation board noted that the appellant stated her 
pain was severe and increased by military foot wear as well 
as prolonged periods of standing.  She stated that she would 
not be able to complete basic training due to the severity of 
her pain.  Objective findings revealed mild pes planus, and 
mild to moderate hallux valgus deformity (bunions) 
bilaterally.  It was determined that this condition existed 
prior to service and was not permanently aggravated thereby. 

The appellant states in her substantive appeal (VA Form 9) 
that her foot condition was manifest as early as July 2001, 
during inactive duty National Guard weekend drills.  

A private treatment report dated in June 2003 stated that was 
likely that military boots caused dermal lesions on both feet 
and contributed to tendonitis in both feet.  He also assessed 
biomechanical faults bilaterally and painful first 
metatarsal.  

In accordance with 38 U.S.C.A. § 5103A, VA has a duty to 
assist the appellant in developing the evidence in support of 
his claim.  That duty includes obtaining a medical opinion, 
if such an opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c) (2004).  The Board finds that an 
examination in this case is warranted to determine the nature 
and etiology of the appellant's foot disorders.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Upon readjudication, the RO should be cognizant that because 
the appellant served only on active duty for training and has 
not established any service-connected disability, the 
presumption of soundness is not applicable.  Paulson v. 
Brown, 7 Vet. App. 466, 469-471 (1995).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should afford the appellant a 
VA orthopedic examination in order to 
determine the nature and etiology of her 
bilateral foot conditions.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  All necessary studies and 
tests should be conducted.  The examiner 
should provide a rationale for the 
opinions provided.

The examiner should examine the veteran 
and provide a diagnosis for all foot 
disorders found.  Based on review of the 
medical evidence of record and sound 
medical principles, the examiner should 
provide an opinion as to whether any of 
the foot conditions diagnosed likely 
existed prior to service, or originated 
in service.  

If any foot disability is found to have 
likely existed prior to service, the 
examiner should provide an opinion as to 
whether the underlying condition 
underwent a permanent increase in 
severity due to service, or whether the 
complaints documented during service 
represent no more than an exacerbation of 
symptoms.  If there was an increase in 
the severity of the underlying 
disability, the examiner should provide 
an opinion on whether that increase was 
due to the natural progress of the 
disorder.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal remain denied, the 
appellant and her representative should be furnished a 
supplemental statement of the case (SSOC), which addresses 
all of the evidence obtained after the issuance of the 
October 2003 SSOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

